UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6662



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERALD DAMONE HOPPER,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Thomas A. Wiseman, Jr.,
District Judge. (CR-95-119, CA-96-217-3-V)


Submitted:   November 9, 1999          Decided:     December 13, 1999


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerald Damone Hopper, Appellant Pro Se. Robert James Conrad, Jr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Damone Hopper seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 59(e) motion to reconsider the

court’s order denying his motion to vacate his sentence filed under

28 U.S.C.A. § 2255 (West Supp. 1999).   We have reviewed the record

and find no abuse of discretion.      See EEOC v. Lockheed Martin

Corp., 116 F.3d 110, 112 (4th Cir. 1997); see generally United

States v. Williams, 674 F.2d 310, 313 (4th Cir. 1982) (noting that

reconsideration is not warranted when movant is simply asking the

court to “change its mind”). Accordingly, we deny a certificate of

appealability and dismiss the appeal. We also deny Hopper’s motion

to proceed in forma pauperis.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 2 -